By the Court, Paschal, J. The plaintiSs in error in this case, by pleading over, and by moving for a new trial, waived their demurrer, and now present the case upon the single question of the sufficiency of the evidence to support the action. The only evidence was a ne-notiable note, payable in bank; and no demand being averred in the declaration, of course none could be legally proven. By our statute, the remedy on bills of exchange, foreign and inland, and on promissory notes or obligations payable in bank, shall be governed by the rules of the law merchant, as to days of grace, protest, and notice. Rev. St., Chap. 20, sec. 14. All the makers of this note sign jointly and severally, and there is no evidence to authorize this Court in coming to a conclusion that either of them were mere securities or endorsers. This case, therefore, is embraced within the rule laid down by this Court, in the case of Sumner vs. Ford & Co., i. e.: “That, in an action against the maker of a promissory note, or the acceptor of a bill of exchange, made payable at a particular place, it is not necessary to aver or prove presentment or demand, at that place.” 3 Ark. Rep. 389. The cases in support of this decision have been, to some extent, reviewed; and we think the principle there laid down too well established, by the current of American authorities, to be disturbed by this Court. Judgment affirmed.